[a20200601thirdamendmentt001.jpg]
DocuSign Envelope ID: 70C12581-9BDC-48C7-8411-22A566171CCE EXHIBIT 10.2 THIRD
AMENDMENT TO LEASE (5408 NE 88th Avenue) THIS THIRD AMENDMENT TO LEASE ("Third
Amendment"), dated and effective June 1, 2020, is by and between DUTTON ASPEN
LLC, an Oregon limited liability company ("Landlord") and nLIGHT, INC. (formerly
nLIGHT Photonics Corporation), a Delaware corporation ("Tenant"). RECITALS A.
Pursuant to an Amended and Restated Lease dated April 1, 2010 (the "Lease")
originally between Aspen North Park L.L.C. ("Aspen North") and Tenant, Aspen
North leased to Tenant and Tenant leased from Aspen North certain premises
located at 5408 NE 88th Street, Vancouver, Washington and more particularly
described therein (the "Premises"). B. The Lease was amended by a First
Amendment to Lease dated June 18, 2012 (the "First Amendment"), and a Second
Amendment to Lease dated August 1, 2016 (the "Second Amendment"), whereby, among
other matters (i) certain property was added to the Premises, (ii) Tenant
authorized the construction of additional parking spaces on the Premises, and
(iii) the Term was extended to March 31, 2022. The Lease, the First Amendment,
and the Second Amendment are referred to herein collectively as the "Lease." C.
Pursuant to an Assignment of Lease dated June 25, 2012, Aspen North assigned all
of its interest under the Lease to Landlord. D. Landlord and Tenant desire to
amend the Lease on the terms and conditions set forth below. Except as noted
herein, defined terms in this Third Amendment shall have the same meaning given
to such terms in the Lease. NOW, THEREFORE, Landlord and Tenant agree as
follows: 1. Term (Section 3). The Term of this Lease is hereby extended for
fifteen years (the "Second Extended Term"). The Second Extended Term will
commence on June 1, 2020 and will end on May 31, 2035. 2. Rent (Section 1.h).
Base Monthly Rent during the first year of the Second Extended Term shall be
$36,792.35. Base Monthly Rent shall increase by 1.75% annually during the Second
Extended Term (i.e., on June 1, 2021, Base Monthly Rent shall increase to
$37,436.22), provided, however, in lieu of the foregoing fixed increases, Base
Monthly Rent shall be increased to "Market Rent" on June 1, 2026 and June 1,
2031. Market Rent shall be established in accordance with Sections 29(b) and
29(c) of the Lease (including, without limitation, the provision that Base
Monthly Rent as a result of such adjustment will not be less than Base Monthly
Rent during the prior Lease Year). Following each Market Rent adjustment, Base
Monthly Rent shall continue to be increased annually as set forth above. THIRD
AMENDMENT TO LEASE PAGE 1



--------------------------------------------------------------------------------



 
[a20200601thirdamendmentt002.jpg]
DocuSign Envelope ID: 70C12581-9BDC-48C7-8411-22A566171CCE 3. Renewal Option
(Section 29). Tenant shall have the right to extend the Term of the Lease for
one additional five (5) year period on the terms and conditions set forth in
Section 29 of the Lease. Section 29(a) is hereby amended to reduce the notice
period for the exercise of the option to one hundred eighty (180) days and
Section 29(c) is hereby amended to provide that, once established, Base Monthly
Rent during the Renewal Period will increase annually by 1.75% during the
Renewal Term. 4. Early Termination. Tenant shall have, in its sole discretion, a
one-time right to terminate the Lease effective on May 31, 2030 (the "Early
Termination Date"). Such right shall be exercised, if at all, by written notice
to Landlord given no later than the date which is 180 days prior to the Early
Termination Date. 5. Reserves (Section 4.d). Landlord and Tenant acknowledge and
agree that, as of the Effective Date, the reserve account should be in the
amount of $264,276, which Landlord will, in accordance with Section 4(d) of the
Lease, utilize to replace the asphalt surface of the parking lot, seal coat the
parking lot, replace the roof and paint the exterior of the Premises. Landlord
is authorized to continue to collect reserves to fund future repairs as provided
in Section 4(d) of the Lease, which reserve contribution may be adjusted from
time to time based on the anticipated cost of future repairs or replacements. 6.
Alterations (Section 13). The fifth sentence of this section is hereby amended
to read as follows: All alterations other than Tenant's trade fixtures, and any
equipment and personal property, shall be a part of the Premises and shall
remain on and be surrendered with the Premises upon expiration or termination of
this Lease, except for those which Landlord elects shall be removed by written
notice given during the Lease Term; provided, however, Landlord and Tenant
hereby agree that (i) Landlord accepts and will not require Tenant to remove at
expiration or termination of this Lease, the approximately 12,000 square feet of
additional office space added by Tenant or the non-specialty wiring, or plumbing
now or hereafter installed by Tenant in accordance with the provisions of this
Lease; (ii) tenant shall have no obligation to remove walls or other structures
in place at the time Tenant took occupancy to build out its own tenant
improvements, and (iii) without limiting Tenant's rights and obligations under
this Section 13 or Section 25 below, Tenant will be required to remove at
expiration or termination of this Lease, (x) the improvements it created for the
clean room and all associated wiring, plumbing, and ductwork (including the
ductwork in the ceiling and on the roof), and (y) the outdoor tank farm (the
"Required Removables"). 7. Surrender (Section 25). The second sentence of this
section is hereby amended to read as follows: Notwithstanding the foregoing,
unless the parties otherwise mutually agree, Tenant shall remove (i) the
Required Removables described in Section 13 above, and (ii) all trade fixtures,
equipment, and personal property including, without limitation, all wallpaper,
paneling, and other decorative improvements and THIRD AMENDMENT TO LEASE PAGE 2



--------------------------------------------------------------------------------



 
[a20200601thirdamendmentt003.jpg]
DocuSign Envelope ID: 70C12581-9BDC-48C7-8411-22A566171CCE fixtures and shall
perform all restoration made necessary by the removal of any alterations or
Tenant's personal property before the expiration of the Term, including for
example, restoring the wall surfaces to their condition prior to the
Commencement of this Lease, ordinary wear and tear excepted (the "Surrender
Obligations"). 8. Letter of Credit. In order to secure Tenant's Surrender
Obligations, Tenant shall provide Landlord a Letter of Credit in the form and
substance required by Section 6(b) of the Lease, except that the Letter of
Credit shall be in the amount of $250,000, and will expire on the date which is
ninety (90) days following the expiration of the Term of the Lease (including
any Renewal Terms). 9. Brokers. Tenant represents and warrants that it has not
dealt with any real estate broker(s) in connection with this Third Amendment and
will indemnify Landlord from any claims with respect thereto. 10. Full Force and
Effect. Except as amended by the First Amendment, the Second Amendment, and this
Third Amendment, the Lease is in full force and effect. LANDLORD: DUTTON ASPEN
LLC By: B. Daniel Dutton, Manager TENANT: nLIGHT, INC. By: Ran Bareket, Chief
Financial Officer THIRD AMENDMENT TO LEASE PAGE 3



--------------------------------------------------------------------------------



 